Citation Nr: 0604077	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for Hepatitis C 
prior to April 23, 2002, and a rating higher than 10 percent 
after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter-In-Law


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to August 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, FL, which granted 
service connection for Hepatitis C, rating it at zero percent 
disabling. During the appeals process, the RO partially 
granted an increased rating for the service connected 
disability, rating it at 10 percent disabling.  Since the 
veteran perfected his appeal from the initial rating assigned 
to his disability, the Board will address whether he was 
entitled to a compensable disability rating prior to 
April 23, 2002, as well as whether he is entitled to a 
disability rating higher than 10 percent from that date.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Therefore, the issue 
on appeal has been rephrased as shown above.

The 2002 rating decision on appeal also denied service 
connection for hearing loss and tinnitus, and the veteran's 
notice of disagreement included these issues.  The statement 
of the case addressed these issues; however, the veteran 
clearly indicated on his substantive appeal that he was only 
appealing the hepatitis claim.

The Board notes that during the June 2005 Board hearing, the 
veteran testified that he was diagnosed with depression as a 
consequence of his service-connected disability. As the claim 
for entitlement to service connection for a psychiatric 
disorder secondary to Hepatitis C has not been addressed by 
the agency of original jurisdiction (AOJ), it is REFERRED to 
the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, in his June 2005 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
has received Social Security Administration (SSA) disability 
benefits since "two and a half years ago", due to the 
disorder on which the current appeal is based. The U.S. Court 
of Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based. See Hayes v. Brown, 9 Vet. App. 67 
(1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the veteran's SSA medical records.

The veteran underwent a VA examination in July 2004 where the 
examiner noted that he did not have the veteran's medical 
records to review. Upon obtaining the veteran's SSA records, 
the RO should afford the veteran another examination making 
the claims file available to the examiner for review.

Accordingly, the case is REMANDED for the following:

1. Tell the veteran to submit to VA copies of 
any evidence in his possession relevant to 
this claim.

2. Contact the Social Security Administration 
for the purpose of obtaining a copy of the 
decision and all medical records relied upon 
in conjunction with the veteran's claim for 
SSA disability benefits. Any attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Obtain the veteran's medical records from 
the VA Outpatient Clinic in Fort Myers and Bay 
Pines for treatment of hepatitis since October 
2005.

4.  After obtaining the above VA and Social 
Security records, to the extent available, the 
veteran should be scheduled for a VA 
examination to determine the current severity 
of the veteran's Hepatitis C. The claims 
folder must be available to and reviewed by 
the examiner. The examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

5. After completion of the above and any 
additional development deemed necessary, the 
RO should review this matter. The RO must 
consider all applicable laws and 
regulations. If the increase sought remains 
denied, or only partially granted, the veteran 
and his representative should be furnished an 
appropriate supplemental statement of the case 
and afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

